NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RENE ERNESTO GARCIA FARIAS,                       No. 15-72627

              Petitioner,                          Agency No. A206-411-224

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Rene Ernesto Garcia Farias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, and de novo due process contentions, Vilchez v. Holder,

682 F.3d 1195, 1198-99 (9th Cir. 2012), and we deny the petition for review.

      We reject Garcia Farias’ contention that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1046 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      Substantial evidence supports the agency’s determination that Garcia Farias

failed to establish that a protected ground was “one central reason” for the harm he

experienced from his father, or that it would be for the harm he fears from his

father or cartels in Mexico. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2008) (under the REAL ID Act, an applicant must prove a protected ground is

at least ‘one central reason’ for persecution); see also Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Garcia Farias’ asylum and withholding of removal

claims fail. See Zetino, 622 F.3d at 1016.

      Garcia Farias’ CAT claim also fails because he did not demonstrate it is

more likely than not that he would be tortured by or with the acquiescence of a

                                          2                                    15-72627
public official if returned to Mexico. See Delgado-Ortiz v. Holder, 600 F.3d
1148, 1152 (9th Cir. 2010) (“generalized evidence of violence and crime in

Mexico is not particular to Petitioners and is insufficient to meet this standard [for

relief under CAT]”).

      We do not consider materials filed with the court that were not part of the

record before the agency. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (court’s review is limited to the administrative record).

      Finally, Garcia Farias’ request for a stay of removal is denied as unnecessary

in light of the October 20, 2015, order granting a temporary stay of removal.

      PETITION FOR REVIEW DENIED.




                                           3                                    15-72627